Citation Nr: 1435203	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, claimed as secondary to a service-connected psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent for depressive disorder prior to January 28, 2011, and in excess of 50 percent for posstraumatic stress disorder ((PTSD) previously diagnosed as depressive disorder) from January 28, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from November 1988 to October 1992.

These matters are on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A January 2010 rating decision granted service connection and assigned a 10 percent rating for depressive disorder.  By a rating action dated in February 2011, a 50 percent rating was assigned for PTSD (previously diagnosed as depressive disorder), effective from January 28, 2011.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his spouse testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in January 2011 with respect to his increased rating claim and the Veteran also testified in February 2012 with regard to his service connection claim.  In November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing with regard to all three claims on appeal.  Transcripts of the hearings are of record.  At the November 2012 hearing, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to an increased rating for a psychiatric disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic sleep disorder, currently diagnosed as obstructive sleep apnea, was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed sleep disorder was caused or aggravated by his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2011 of the criteria for establishing service connection for a sleep disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and identified private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) mental disorders and sleep apnea examinations in July 2012.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's sleep disorder claim were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with opinions.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Veteran was afforded a hearing before a DRO in February 2012 and before the undersigned Veterans Law Judge in November 2012 in which he presented oral argument in support of his claim.  During the November 2012 hearing, the Veteran's spouse also testified on his behalf.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his sleep disorder, to include whether he had any evidence that such symptoms could be related to his active service or to his service-connected psychiatric disorder.  No outstanding evidence pertaining to the matter has been identified.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).
Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is claiming service connection for a sleep disorder, to include sleep apnea.  He argues that his sleep disorder has been caused and/or aggravated by his service-connected psychiatric disorder.  Specifically, in November 2012, he testified that his service-connected psychiatric disorder concurrently worsened along with his sleep apnea.

There is evidence of a current sleep disorder in this case.  When the Veteran underwent medical examination in connection with his claim in July 2012, the examiner diagnosed obstructive sleep apnea.  Post-service, VA treatment records include a May 2010 sleep study which indicated mild obstructive sleep apnea (see July 2012 VA examination) and a March 2011 report reflects an assessment of obstructive sleep apnea.  Thus, as the evidentiary record clearly shows a current sleep disorder, the Board will now consider in-service incurrence.

The STRs are void of findings, complaints, symptoms, or diagnosis of a sleep disorder.  The Veteran does not argue the contrary.  Again, he makes no allegation that his sleep disorder had its onset in service.  His primary argument has always been that his sleep disorder has been caused or aggravated his service-connected psychiatric disorder.

VA treatment records dated from November 2003 to June 2011 document the Veteran's complaints of sleep impairment, nightmares, and insomnia related to his service-connected psychiatric disorder.  As previously noted, a May 2010 sleep study diagnosed mild obstructive sleep apnea.  However, the VA treatment records do not relate the Veteran's sleep apnea to his service-connected psychiatric disorder.

In February 2012, the Veteran testified that he has had sleep problems ever since his service with worsening during the past four to five months.

In March 2012, the Veteran presented for private evaluation and to obtain an opinion regarding the etiological relationship, if any, between his sleep apnea and his service-connected psychiatric disorder.  Dr. S.C. noted the Veteran's complaints of sleep problems and occasional nightmares related to his PTSD.  Based on his review of the paperwork provided by the Veteran, Dr. S.C. opined that the Veteran's insomnia is likely a component of PTSD and therefore is at least as likely as not related to his service.  However, his sleep apnea is likely not related to his service.  Dr. S.C. explained that it sleep apnea is not a mental disorder and is unlikely to be caused by any trauma or other things that the Veteran experienced during his service.

The Veteran underwent a VA DBQ mental disorders examination in July 2012 in response to VA's request for an opinion as to whether the Veteran's sleep disorder and/or sleep apnea was proximately due to, the result of, or aggravated by his service-connected psychiatric disorder.  The Veteran presented with complaints of difficulty falling asleep.  Symptoms of his service-connected PTSD included chronic sleep impairment.  With regard to sleep apnea, the examiner opined that the Veteran's sleep apnea is less likely as not proximately due to or the result of PTSD based on the rationale that sleep apnea is a medical disorder which is not considered to be caused by PTSD (or vice-versa).  With regard to other sleep disorders, including insomnia, the examiner opined that the Veteran's insomnia is not proximately due to or the result of PTSD based on the rationale that the Veteran's insomnia did not satisfy DSM-IV criteria for a sleep disorder and explained that his sleep impairment was more appropriately described as sleep apnea.



The Veteran also underwent a VA DBQ sleep apnea examination in July 2012, at which time he presented with a history and diagnosis of obstructive sleep apnea since 2010 and recent CPAP treatment.  At the time of the examination, he weighed 210 pounds and the examiner noted that he weighed 190 pounds during service.  The examiner stated that a May 2010 sleep study indicated mild OSA with predominant UARS.

After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's sleep apnea is less likely than not secondary to service, proximately due to or the result of his PTSD, or aggravated beyond its natural progression by his PTSD.  The rationale provided was that he reported developing symptoms of sleep apnea 10 years ago in 2002.  However, he gained 40 pounds after his service.  The examiner explained that the Veteran's increased weight was the most likely explanation for his development of sleep apnea.  Other risk factors included his sex, race, and large neck circumference.  The examiner also cited to the March 2012 private opinion of Dr. S.C. who opined that the Veteran's sleep apnea is not likely related to his service, including any incident or trauma therein.  The examiner concluded that there is no evidence of aggravation.

The Board finds that the claim must be denied.  The Veteran was not shown to have any sleep disorder or impairment during service.  Rather, the earliest post-service medical evidence of any relevant findings of sleep impairment is dated in November 2003.  This is 11 years after separation from active duty service.

With regard to the Veteran's insomnia, the competent medical opinion of record is the July 2012 VA mental disorders examiner's opinion that the Veteran's "insomnia" does not satisfy the criteria for a DSM-IV diagnosed sleep disorder.  This opinion is supported by the March 2012 opinion of Dr. S.C. who opined that insomnia is likely a component of his service-connected PTSD.  The Board interprets this to mean that the insomnia is a symptom of PTSD rather than a separate and distinct disorder.  Indeed, the post-service medical records include numerous complaints of impaired sleep either related to, or a component of, the Veteran's service-connected psychiatric disorder.  As the Veteran's insomnia has been shown to be a symptom of his service-connected psychiatric disorder, service connection for insomnia may not be awarded on a direct or secondary basis because this would result in a separate rating for the same disability.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").

With regard to the Veteran's sleep apnea, the only competent opinions of record are those of the July 2012 VA DBQ mental disorders and sleep apnea examiners stating the following: that the Veteran's sleep apnea is less likely as not proximately due to or the result of PTSD and that it is less likely than not related to service, proximately due to or the result of his PTSD, or aggravated beyond its natural progression by his PTSD.  Rationale was provided with these opinions.  These opinions are further supported by the March 2012 private opinion of Dr. S.C. who opined that the Veteran's sleep apnea is not likely related to his service, including any incident or trauma therein.  There is no conflicting medical opinion.  There is likewise no persuasive evidence that he has been experiencing a sleep disorder since service.

Service connection for a sleep disorder, including sleep apnea, based on the theories of direct onset (38 C.F.R. § 3.303(a)) and on a secondary basis (38 C.F.R. § 3.310) is not established.

Consideration has been given to the assertions of the Veteran and his spouse that he has a sleep disorder that is related to his service or to his service-connected psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a sleep disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sleep disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as trouble falling asleep and nightmares, there is no indication that either the Veteran or his spouse is competent to etiologically link his sleep apnea to his active service or to any service-connected disability (and, as previously discussed, his insomnia has been found to be a symptom of his service-connected PTSD rather than a separately diagnosed sleep disorder for which service connection can be granted).  Two VA examiners, in addition to the March 2012 private physician, have clearly addressed these arguments.  Neither the Veteran or his spouse have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, to include sleep apnea.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.



REMAND

In November 2012, the Veteran testified that his PTSD symptomatology had increased in severity.  The Board observes that the most recent VA examination for rating purposes was performed in July 2012.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's depressive disorder and PTSD.

As the above claim being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since May 2012.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate a VA examination to determine the current severity of his depressive disorder and PTSD.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms attributable to his service-connected psychiatric disorders.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.

The examiner should also provide an opinion concerning the impact of the psychiatric disorders on the Veteran's ability to work.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOCs were issued in August 2012.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


